Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: Sharkh discloses a classifier that “predicts the nature of the load every VM will receive in a pre-specified time period” (section 1, page 200, right column, 2). The classifier does not predict the future time if it is already "pre-specified", that is, the time is already known in advance. The classifier predicts the load not "a future time when a virtual machine will be idle." (See also, “The relation defined for this work to predict the number of future requests is VM-predictor” (7.2 Classifier and classification tool). Hence, Sharkh’s classifier is not a time series forecasting model.
Examiner states: Examiner respectfully disagrees.  Sharkh teaches whether determining whether a time, in the future, a load is present on a system. Therefore, under broadest reasonable interpretation,  Sharkh sufficiently teaches "a future time when a virtual machine will be idle." Further details provided via the newly cited reference.
Applicant states: Additionally, Sharkh's classifier is not a time series forecasting model since its not trained on the first set of metric data including CPU usage, disk I/O usage and network usage of the virtual machine at equally-spaced time points over a first time period. By contrast, Sharkh's classifier is trained on User Id, User location, User VMs, type of contract (rental term), VM reserved resources, VM start time/reserved time, redundancy model, ... (section 5.2), which differs from what is recited in claim 1.
Examiner states: Examiner respectfully disagrees.  The limitation does not appear to explicitly state the models are trained utilizing the CPU, disk, network usage over equally spaced time points. The limitation merely states the first set of metric data includes such information and does not necessarily mean the model is trained on that particular data. Therefore, under broadest reasonable interpretation, Sharkh sufficiently teaches the limitation. Further information provided via Paulraj.
Applicant states: “Applicant submits that such a combination would frustrate the purpose of Visconti. The purpose of Visconti is to generate a periodicity of recurring idle times for each virtual machine. A periodicity of recurring idle times is one or more idle time periods that occurs with a periodicity, that is, occurs frequently over one or more time divisions (see Visconti, paragraphs [0037]-[0038]). The combination of Sharkh with the teaching of Visconti would frustrate the purpose of Visconti since the models of Sharkh predict a load at a pre-selected time period. Since the time period is known, the combination would not generate the periodicity of recurring idle times, rather, the models of Sharkh would predict loads at a pre-selected time period.
Examiner states: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Visconti teaches a prediction model utilizing available data points [0040]. Therefore, it would be obvious to one of ordinarily skilled in the art, one could utilize models of Sharkh to further improve upon prediction of Visconti’s idle determination since both are directed towards predicting a future based VM idle time.
Applicant states: Applicant submits that Yang’s RNN, GRU, LSM, and NN models differ from the time series forecasting models of the claimed invention. Under a broad reasonable interpretation, the term “time series forecasting model” should be interpreted in a manner that is consistent with Applicant’s specification (see paragraphs [0029]-[0030]) which indicates otherwise. By contrast, Yang’s models are adapted for resource scheduling which differs from the time series forecasting model of the claimed invention.
Examiner states: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paragraphs [0029]-[0030]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further arguments directed to the dependent claims have been addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth 
in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 6-11, 13-17, 19, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visconti in view of Sharkh in further view of Paulraj (NPL 2018, “A combined forecast-based virtual machine migration in cloud data centers”)
Claim 1, Visconti teaches “a system, comprising: at least one processor and a memory; wherein the at least one processor is configured to: receive a first set metric data of a virtual machine, the first set of metric data including CPU usage, disk I/O usage, and network usage of the virtual machine at equally-spaced time points over a first time period ([Fig. 6] hours of week [0055] In the example of FIG. 2, for an observation time divided into time divisions, a plurality of virtual machines executing on physical machines may be monitored (202). [0067] The resulting metric collection 316, including, in the example, virtual machine CPU, network, and disc utilization metrics, may be provided for power on/off pattern detection 318. As described, such usage patterns represent recurring periods in which the virtual machines may be powered on or off based on recommendations of exact time schedules 320.); when the forecasted CPU usage of the virtual machine is below a threshold, initiate actions to reduce resource consumption of the virtual machine ([0075] For example, a given virtual machine may be defined to be idle within an hour, if, for that hour, the virtual machine has a CPU utilization that is lower than a specified threshold, a network byte rate that is lower than a certain rate threshold, and/or a disc transfer rate that is lower than a predefined threshold. Thus, for example, a virtual machine may be considered idle during an hour in which the CPU utilization of the virtual machine is less than, e.g., 5%, a network byte rate used by the virtual machine is lower than, e.g., 200 kilobits per second, and/or a disk transfer rate of the virtual machine is lower than, e.g., 100 kilobytes per second. Of course, other suitable ranges and parameter thresholds may be used. [0053] By turning off groups of virtual machines using the power manager 102 as described herein, the cloud provider 110 may be provided with an ability, for example, to turn off some or all virtual machines executing on a particular physical machine.)”.
However, the combination may not explicitly teach the new limitations.
Sharkh teaches in an analogous art selecting a forecasting model of highest accuracy based upon suitable needs such that teaches “train a plurality of time series forecasting models on the first set of metric data for the first time period to predict a future time when a virtual machine will be idle;  select one of the plurality of time series forecasting models having a highest prediction accuracy ([7.2 Classifier and classification tool] Machine learning (ML) classifiers automatically analyze a large data set composed of several attributes and decide what information is most relevant. This builds the classifier’s ability to predict the values of a specific preselected attribute. This value (which could be qualitative or quantitative) is the classification. Classifiers are used in many application fields. A commonly used tool that has a variety of the most common classifiers readily implemented is Weka [28]. Weka is a software workbench that includes several ready to use ML techniques [28]. Once the data is formatted in the format readable by Weka (.arff format) which defines what is the relation name, the attributes and their possible values and the data rows themselves, the tool can pre-process and classify. The relation defined for this work to predict the number of future requests is VM-predictor. We have tested multiple classifiers to find the classifier most suitable to our DIP technique and the energy efficiency problem. Table 4 contains the classifier names as in Weka and the classification precision measured using root absolute error. It is seen from the table that classifiers differ in their achieved precision. The highest performing classifiers for this specific case is REPtree with a root absolute error of 7.8% and then meta bagging and KStar classifiers. Fig. 6 shows a sample of the visual results gained for individual prediction using the REPtree classifier. Most of the values lie in or around the line which has a slope of 1. This indicates the equality of the predicted and the actual values of the number of future requests. [1. Introduction] 2 – A new technique called Dynamic Idleness Prediction (DIP) is introduced where the future demands for VMs are considered when placing/scheduling the VM on a host. This technique is based on using an artificial intelligence classifier (in our case REPtree) to predict the nature of the load every VM will receive in a prespecified future period. [Table 4] REPtree selected [5.3. How DIP works] First, the classifier is fed a list of records containing the parameter readings or values for the VMs and their resulting states for a certain time period. This would be the training data set Then the classifier uses this training data set to build behavioral models for the VMs in question. Alternatively, cross validation method can be used. These behavioral models would depend on the classification method used (for example: decision trees, Naive Bayes or Support vector machines). From now on, the Classifier would be able to predict (classify) the number of requests sent to the VMs in a fixed future period. Next, this information can be used by the scheduling component (centralized to for the whole data center or decentralized) to rank the VMs and either: A – Choose the VM with predicted least received requests in time period t2–t1. B – Set a cutoff threshold (CO) such that VMs with incoming future request in a pre-specified period less than CO are considered idle. Once the idle VMs list is generated, the list is used in the consolidation step as explained in the flowchart in Fig. 3)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sharkh with the teachings of Visconti in order to provide a system that teaches utilizing modeling method. The motivation for applying Sharkh teaching with Visconti teaching is to provide a system that allows for initial training of models as provided below. Visconti, Sharkh are analogous art directed towards forecasting VM resources. Together Visconti,  Sharkh teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Sharkh with the teachings of Visconti by known methods and gained expected results.
However, the combination may be silent regarding the new limitations.
Paulraj additionally teaches “… monitor the virtual machine during a second time period to collect a second set of metric data, the first time period differs from the second time period; apply the selected time series forecasting model to the second set of metric data to forecast the time the CPU usage of the virtual machine at a next time interval immediately following the second time period is below a threshold ([4.1. Combined forecasting technique The individual technique predicts the resource utilization for the period [t (i.e. second time period), t+m (i.e. next time interval)], where m is the forecasting interval. The predicted resource utilization by individual forecasting techniques is fed into the input layers of artificial neural network. The output of the artificial neural network is the forecasted CPU (Rforecast_cpu), Memory (Rforecast_memory) and Disk (Rforecast_disk) utilization of virtual machine VMi running in server S [Fig. 3] I0 – I3 indicating when forecasted CPU is less than actual CPU); and when the forecasted time that the CPU usage of the virtual machine is below a threshold in the next time interval, initiate actions to reduce resource consumption of the virtual machine ([4.2. Migration phase] Similarly, the VMs with utilization code I6, I5, and I3 from the servers with conditions N (I6) > N (I1), N (I5) > N (I2) and N (I3) > N (I4) are migrated to other servers with less number of I6, I5, and I3 respectively.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Paulraj with the teachings of Visconti, Sharkh in order to provide a system that teaches predicting a time of idle CPU. The motivation for applying Paulraj teaching with Visconti, Sharkh teaching is to provide a system that allows for saving of resources. Visconti, Sharkh, Paulraj are analogous art directed towards forecasting VM resources. Together Visconti,  Sharkh, Paulraj teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Paulraj with the teachings of Visconti, Sharkh by known methods and gained expected results.
Claim 2, the  combination teaches the claim, wherein Sharkh teaches “The system of claim 1, wherein the first set of metric data further includes usage data, the usage data including type of operating system, size of virtual machine, type of virtual machine, type of cloud service, and/or location of data center of the virtual machine ([5.2. Classification parameters] It is critical in this type of experiments to gain an insight into the demanded resources by the request (CPU and memory, for example) as well the time bounds if any. However a more coherent profile for the VM can be constructed by collecting parameters like: User ID, User location, User VMs, Type of con-tract (rental term), VM reserved resources, VM start time/reserved time, Redundancy model, Redundancy activity frequency, Compo-nent type, Request types and frequency, Communication/data ex-change request Dependencies, and response time required.)”.
Rational to claim 1 is applied here.
Claim 6, the  combination teaches the claim, wherein Visconti teaches “the system of claim 1, wherein the initiation of actions to reduce resource consumption of the virtual machine comprises shutting down the virtual machine ([0053] By turning off groups of virtual machines using the power manager 102 as described herein, the cloud provider 110 may be provided with an ability, for example, to turn off some or all virtual machines executing on a particular physical machine.).
Claim 7, the  combination teaches the claim, wherein Visconti teaches “the system of claim 1, wherein the at least one processor is further configured to: generate a cost savings estimate for the reduction of the resource consumption ([0071] Cloud orchestration 416 may then be used to switch groups of virtual machines on and off, in accordance with the recommendation power schedules, as shown in block 418. For example, with reference back to FIG. 1, suitable cloud provider interfaces 121 may be utilized by the power handler 140 of the power manager 102 to instruct and execute collected power cycling of the described groups of virtual machines, in accordance with the predicted power schedules.)”.
Claim 8, “A method, comprising: obtaining a plurality of time series forecasting models trained to predict a future idle time of a virtual machine, wherein each of the time series forecasting models is trained on metric data of the virtual machine over a training period, the metric data including CPU usage, network I/O usage, and disk I/O usage obtained at equally-spaced time intervals; selecting one of the plurality of time series forecasting models based on accuracy of the predicted future idle time; receiving metric data during a production run of the virtual machine during a first time period; applying the selected time series forecasting model to the received metric data during the production run to forecast a next idle time of the virtual machine within a time period immediately following the first time period; and initiating measures to shut down the virtual machine during the forecasted next idle time” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 10, “The method of claim 8, wherein the metric data includes usage data, the usage data including a type of operating system, size of virtual machine, type of virtual machine, type of cloud service, and/or location of data center of the virtual machine” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 11, the combination teaches the claim, wherein Visconti teaches “the method of claim 8, wherein initiating measures to shut down the virtual machine include requesting permission from a user of the virtual machine to shutdown the virtual machine ([0070] Further in FIG. 4, a user 410, such as an administrator at the cloud consumer consuming the various virtual machines of cloud providers 302, 306 may apply tag base rules 412 to determine whether to provide approval of the generated power schedule and group formation predictions. As illustrated, the approval 414 may also include rule-based approval, not requiring human intervention.)”.
Claim 13, the  combination teaches the claim, wherein Visconti teaches “The method of claim 8, wherein the future idle time is based on CPU usage forecasted to be below an idle threshold for the virtual machine, wherein the idle threshold is based on historical metric data and the usage data of the virtual machine ([0075] For example, a given virtual machine may be defined to be idle within an hour, if, for that hour, the virtual machine has a CPU utilization that is lower than a specified threshold, a network byte rate that is lower than a certain rate threshold, and/or a disc transfer rate that is lower than a predefined threshold. Thus, for example, a virtual machine may be considered idle during an hour in which the CPU utilization of the virtual machine is less than, e.g., 5%, a network byte rate used by the virtual machine is lower than, e.g., 200 kilobits per second, and/or a disk transfer rate of the virtual machine is lower than, e.g., 100 kilobytes per second. Of course, other suitable ranges and parameter thresholds may be used. [0053] By turning off groups of virtual machines using the power manager 102 as described herein, the cloud provider 110 may be provided with an ability, for example, to turn off some or all virtual machines executing on a particular physical machine.)”.
Claim 14, the  combination teaches the claim, wherein Visconti teaches “the method of claim 8,further comprising restarting the virtual machine after the next idle time ([0045] Thus, in general, and as described in more detail below, presence of the same or similar deployment metadata across one or more groups of virtual machines may be indicative of, or correlated with, the same or similar on/off power schedule. In other scenarios, it may occur that groups of virtual machines defined by the group manager 138 do not have exactly overlapping power intervals. Nonetheless, it may occur that efficiencies obtained from grouping virtual machines for power scheduling may outweigh overall reductions in reliability of adherence of individual virtual machines to intervals predicted for those virtual machines.)”.
Claim 15, the  combination teaches the claim, wherein Visconti teaches “the method of claim 8, wherein prior to initiating measures to shut down the virtual machine during the next idle time, informing a user of the virtual machine of the forecasted idle time ([0070] Further in FIG. 4, a user 410, such as an administrator at the cloud consumer consuming the various virtual machines of cloud providers 302, 306 may apply tag base rules 412 to determine whether to provide approval of the generated power schedule and group formation predictions. As illustrated, the approval 414 may also include rule-based approval, not requiring human intervention.)”.
Claim 16, “a device, comprising: at least one processor and a memory; wherein the memory includes instructions that when executed on the at least one processor performs actions that: trains a plurality of time series forecasting models on a first set of metric data from a virtual machine to predict a future idle time of the virtual machine, the first set of metric data including a time series of equally-spaced data points representing CPU usage, network usage, and disk I/O usage of the virtual machine during a training period; selects one of the plurality of time series forecasting models having a highest prediction accuracy; and during a production run of the virtual machine: collects a second set of metric data during a first time period; forecasts a second idle time of the virtual machine using the select one of the plurality of time series forecasting models during a second time period, the second time period immediately following the first time period; and automatically shuts down the virtual machine at the second idle time within the second time period” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, “the device of claim 16, wherein the memory includes further instructions that when executed on the at least one processor performs additional actions that: restarts the virtual machine after the second idle time” is similar to claim 14 and therefore rejected with the same references and citations.
Claim 19, “The device of claim 16, wherein the metric data includes usage data, the usage data including a type of operating system, size of virtual machine, type of virtual machine, type of cloud service, and/or location of data center of the virtual machine” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 20, “the device of claim 16, wherein automatically shutting down the virtual machine is performed upon concurrence of a user of the virtual machine” is similar to claim 11 and therefore rejected with the same references and citations.
Claims 3, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visconti in view of Sharkh in view of Paulraj in further view of Yang (Pub. No. US 2020/0125419).
Claim 3, the combination may not explicitly teach the limitations.
Yang teaches “the system of claim 1, wherein the plurality of time series forecasting models includes at least three of autoregressive integrated moving average (ARIMA), error, ([Recurrent Neural Network(RNN)] is a class of NN that can obtain strong outcomes on sequence modeling tasks whose current states are related to the previous ones. RNN can use their internal memory to process arbitrary sequences of inputs. Basically, each unit, representing a stage in the sequence, has its own input, output and memory cell. h (t) = σ (W xt + Uht−1 + b) (6) Eq. 6 shows how status is delivered between memory cell h from stage t − 1 to t. The current status is formed by aggregating all weighted input W xt, weighted previous status Uht−1 and bias b. To increase the non-linear characteristic, the activate function σ is also utilized. This can allow RNNs to break through the obstacle from the fixed input, thus is able to process arbitrary sequences of inputs and predict the output accordingly. GRU(Gated Recurrent Unit)[46], LSTM(Long Short-Term)[47] are proposed to further solve the vanishing gradient problem. The topological service composition and resource allocation can be naturally solved by such LSTM models where the structure connections between units are very close to the workflowbased orchestration.) trend ([Neural Network(NN)[38]] is inspired by the biological neural networks within brains. The connections between neural cells determine the knowledges. As shown in Eq.3, x is the output of last layer cell and y T j represents the weight of j th connection. The b is bias and σ depicts the activate function which enables NN to learn the non-linear relationship. The aggregation of such information is then passed to the next cell.), seasonality (ETS), trigonometric box-cox transformation (TBATS), or a decomposable time series forecasting model ([Decision Tree] “… For example, assuming the time period can be divided into equal length discrete slots T = {t0, t1, ......, tN }, the base model F0(x) is initially trained by the pre-set profiles. Afterwards, at the time slot tn (0 < n ≤ N), the specific CART decision tree hn(x) will be trained by the profile sampling at tn−1. A stronger learner Fn(x)=F0(x)+hn(x) can be consequently generated to forecast the matching between task and machine in tn.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Yang with the teachings of Visconti, Sharkh, Paulraj in order to provide a system that teaches ARIMA, TES models as additional models as taught by Sharkh. The motivation for applying Zhang teaching with Visconti, Sharkh, Paulraj teaching is to provide a system that allows for improving over time the forecast of Visconti. Visconti, Sharkh, Paulraj, Yang are analogous art directed towards forecasting VM resources. Together Visconti, Sharkh, Paulraj, Yang teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Yang with the teachings of Visconti, Sharkh, Paulraj by known methods and gained expected results. 
Claim 9, “the method of claim 8, wherein the plurality of time series forecasting model includes at least two of autoregressive integrated moving average (ARIMA), error, trend, seasonality (ETS), trigonometric box-cox transformation (TBATS), or a decomposable time series forecasting model” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 4, 5, 12, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visconti in view of Sharkh in view of Paulraj in further view of Zhang (Pub. No. US 2020/0125419).
Claim 4, the combination may not explicitly teach the limitations.
Zhang teaches “the system of claim 1, wherein the plurality of time series forecasting models includes at least one of ARIMA, ETS, TBATS, or a decomposable time series forecasting mode ([0044] In an example implementation, the session monitoring service 140 could operate in two phases. First, the session monitoring service 140 could perform a training phase, where session history 134 is used to generate a prediction model. The prediction model could be generated using various statistical models or learning models like ( ARIMA) (TES (i.e. ETS)) (GBDT) or a random forest. Then, the session monitoring service 140 could receive current data regarding user sessions 209 from the reporting agent 213. The session monitoring service 140 could then use the session history 134 and the current user sessions 209 as the input sample to the prediction model, to predict the future user sessions 209 hosted by the virtual machine 200.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Zhang with the teachings of Visconti, Sharkh, Paulraj in order to provide a system that teaches ARIMA, TES models as additional models as taught by Yang. The motivation for applying Zhang teaching with Visconti, Sharkh, Paulraj teaching is to provide a system that allows for improving over time the forecast of Visconti. Visconti, Sharkh, Paulraj, Zhang are analogous art directed towards forecasting VM resources. Together Visconti, Sharkh, Paulraj, Zhang teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Zhang with the teachings of Visconti, Sharkh, Paulraj by known methods and gained expected results. 
Claim 5, “The system of claim 1, wherein the plurality of time series forecasting models includes two or more of ARIMA, ETS, TBATS, or a decomposable time series forecasting model” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 12, “the method of claim 8, wherein the time series forecasting model is at least one of ARMIA, TBATS, ETS, or a decomposable time series mode” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 18, “the device of claim 16, wherein the at least one plurality of time series forecasting models  includes two or more of a decomposable time series model, autoregressive integrated moving average (ARIMA), error, trend, seasonality (ETS), or trigonometric box-cox transformation (TBATS)” is similar to claim 4 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199